Citation Nr: 0726202	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-35 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service; moderate high frequency hearing loss in 
the left ear that pre-existed military service did not worsen 
during service.

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, five months prior to the RO's original adjudication of 
these issues.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the December 2003 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran tell the RO about any other evidence that may exist 
to support his claims so that it could be obtained on his 
behalf.  The RO also encouraged the veteran to review his 
records to make certain that he had not overlooked any 
important evidence in his possession.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
reviews of issues on appeal and the text of the relevant 
portions of the VA regulations.  In a January 2004 written 
statement, the veteran noted that he had no further 
information to submit.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claims will be denied, these 
questions are not before VA.  Consequently, a remand of these 
service connection questions is not necessary.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured a VA audiological examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

The results of the audiological evaluation reported at the 
time of the veteran's entrance into military service in 
August 1970 reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
-
0
LEFT
5
5
0
-
45

The results of the audiological evaluation conducted at the 
time of the veteran's separation from military service in 
February 1972 reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
20
LEFT
15
5
0
0
50

He also had readings of 30 decibels in the right ear at 6000 
Hertz and 60 decibels in the left ear at 6000 Hertz.  Speech 
audiometry was not reported by either military examination.

The veteran was afforded a VA audiological examination in 
April 2004.  That evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
40
65
LEFT
30
25
20
55
75

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 88 percent in the left ear.

The audiologist noted the veteran's history of having worked 
in a motor pool around heavy equipment, as well as at an 
artillery range, while in service, and as a heavy equipment 
operator and in maintenance work for 30 years after service.  
There was no reported recreational noise exposure.  Based on 
the results of the audiological examination reported above, 
the audiologist opined that the data was most consistent with 
bilateral sensorineural hearing impairment.  

The audiologist also opined, however, that it is not likely 
that the veteran's bilateral hearing loss and reported 
tinnitus are related to his military service.  In support of 
this conclusion, the audiologist pointed out that the 
veteran's entrance examination showed normal hearing 
thresholds in both ears, with the exception of moderate loss 
(45 dB.) at 4000 Hz. in the left ear.  The audiologist 
acknowledged that the veteran's separation examination 
reported a change in the left ear hearing loss at 4000 Hz. 
from 45 dB. to 50 dB., but stated that this 5 decibel 
difference was within what she described as the test/retest 
variability, and was not, therefore, considered a significant 
hearing loss as related to his military service.  The 
audiologist also opined that it was not likely that the 
veteran's reported tinnitus was related to his military 
service.  In support of this conclusion, she noted that the 
veteran did not remember having tinnitus in service, and that 
he approximated that onset was sometime in the 1980s.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  When sensorineural hearing 
loss is shown, service incurrence or in-service aggravation 
may be presumed if the sensorineural loss is manifested to a 
compensable degree within a year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

Here, there is medical evidence of a current bilateral 
hearing loss and subjective complaint of tinnitus.  Giving 
the veteran the benefit of the doubt, the Board also finds 
that there is evidence that the veteran was exposed to loud 
noise while in service.  However, there is no medical 
evidence of a nexus between the current disabilities and the 
in-service exposure to loud noise.  The VA audiologist who 
examined the veteran and provided a separate opinion 
specifically opined that it was not likely that the veteran's 
current hearing loss and tinnitus were caused by acoustic 
trauma while in service.  This opinion was based on the 
veteran's SMRs showing only left ear hearing loss at 4000 
Hz., both on entry and separation from military service, with 
an apparent small increase in loss in service that was 
determined to be representative of testing variations.  In 
other words, the pre-existing loss did not worsen during 
service.  Rather, the change was the result of testing 
variables, not the result of decreased acuity.  Consequently, 
the presumption of aggravation does not apply.  38 C.F.R. 
§ 3.306 (2006) (a pre-existing disability will be presumed to 
have been aggravated by service when an increase in the 
severity of the disability is shown during service; the 
presumption may be overcome by clear and unmistakable 
evidence showing that the increase was due to natural 
progression of the disease).  

Moreover, because onset of the veteran's tinnitus did not 
occur until the mid-1980s, more than ten years after leaving 
service, the audiologist's opinion was that the veteran's 
tinnitus was also not likely related to his military service.  
See 38 C.F.R. § 3.309(a).  

The veteran contends that he has hearing loss and tinnitus 
that result from acoustic trauma while in service.  While the 
veteran is competent as a layman to describe any symptoms he 
experiences, there is no evidence of record showing that he 
has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his hearing loss and tinnitus have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's hearing loss and tinnitus are not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


